Rao, Chief Judge:
The merchandise covered by the appeals for reappraisement listed on the schedule of cases, annexed to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the appeals for reappraisement enumerated in the attached Schedule of Cases, which is incorporated herein, that, on the dates of exportation thereof to the United States, the market values or the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the ex-factory invoiced unit values, net packed, as entered.
That all of the merchandise covered by all of the appeals for reappraisement the subject of this stipulation was entered subsequent to February 27,1958.
IT IS FURTHER STIPULATED AND AGREED that as to any of the merchandise on the invoices covered by the entries the subject of the appeals for reappraisement enumerated in the attached Schedule of Cases, which is included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, 93 Oust. Ct. [sic] 14, issued January 20, 1958, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress that there were no higher foreign values for such or similar merchandise on the dates of exportation involved herein.
IT IS FURTHER STIPULATED _ AND AGREED that the appeals for reappraisement enumerated in the attached Schedule of Cases may be deemed submitted for decision on the foregoing-stipulation.
Upon the agreed facts, regarding all those items entered and covered by the appeals to reappraisement but not included in the Final *678List published by the Secretary of the Treasury, 93 Treas. Dec. 14, T.D. 54521, I find export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the above merchandise. With regard to all other articles entered and covered by the appeals to reappraisement but included in said Final List, I find export value, as that value is defined in section 402a (d) of said act, as amended, to be the proper basis for the determination of value of such merchandise and the respective values of each of the items are the ex-factory invoiced unit values, net packed, as entered.
Judgment will be entered accordingly.